Opinion issued August 30, 2018




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-18-00398-CV
                            ———————————
                         ABDUL R. ISMAIL, Appellant
                                         V.
  NEW TERRITORY RESIDENTIAL HOMEOWNERS ASSOCIATION,
                      INC., Appellee


                On Appeal from the County Court at Law No. 3
                          Fort Bend County, Texas
                    Trial Court Case No. 18-CCV-061605


                          MEMORANDUM OPINION

      Appellant, Abdul R. Ismail, has neither paid the required fees nor established

indigence for purposes of appellate costs. See TEX. R. APP. P. 5, 20.1; see also TEX.

GOV’T CODE ANN. §§ 51.207, 51.208, 51.941(a) (West 2013), 101.041 (West Supp.

2017); Order, Fees Charged in the Supreme Court, in Civil Cases in the Courts of
Appeals, and Before the Judicial Panel on Multi-District Litigation, Misc. Docket

No. 15-9158 (Tex. Aug. 28, 2015). Further, appellant has not paid or made

arrangements to pay the fee for preparing the clerk’s record. See TEX. R. APP. P.

37.3(b). After being notified that this appeal was subject to dismissal, appellant did

not adequately respond. See TEX. R. APP. P. 5, 37.3(b), 42.3(b), (c).

      We dismiss the appeal for nonpayment of all required fees and for want of

prosecution. We dismiss any pending motions as moot.

                                  PER CURIAM
Panel consists of Chief Justice Radack and Justices Brown and Caughey.




                                          2